Citation Nr: 1637364	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-29 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for left lower extremity radiculopathy.  

4.  Entitlement to service connection for right lower extremity radiculopathy.

5.  Entitlement to a rating higher than 10 percent for the residuals of a shrapnel wound to the left leg with damage to muscle group XII.

6.  Entitlement to a rating higher than 30 percent for coronary artery disease (CAD). 

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from U.S. Navy from June 1964 to June 1966 and from August 1966 to October 1969.  

This appeal to the Board of Veterans' Appeals (Board) is from November 2013 and November 2014 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2016, the Veteran had a personal hearing before the undersigned VLJ.

In this decision, the Board is granting service connection for right ear hearing loss, for lumbar degenerative joint disease, and for left leg radiculopathy.  The Board is remanding the issue of whether right leg radiculopathy is present and related to service.  A higher rating for CAD is also granted; however, that issue will also be remanded for an updated examination, along with his claim for a higher rating for the residuals of a shrapnel wound to the left leg.  Finally, the Board has added a claim for TDIU to the issues for consideration, because the evidence suggests that he is unemployable due to his heart and left leg disabilities, along with his other service-connected disabilities.  This issue requires additional development, and is also remanded.  

The issue of whether there was CUE in the RO's April 2002 decision has been raised in an October 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for right lower extremity radiculopathy, to higher ratings for CAD and for the residuals of a shrapnel wound to the left leg, and to a TDIU are REMANDED to the AOJ for additional development.


FINDINGS OF FACT

1.  His right ear hearing loss is related to service.

2.  His lumbar spine DJD is related to service.

3.  His left leg radiculopathy is caused by his lumbar spine DJD. 

4.  In resolving all doubt in his favor, his CAD has manifested with fatigue and dyspnea with a workload of 3 to 5 Mets since January 2014.


CONCLUSIONS OF LAW

1.  The Veteran's right ear hearing is related to service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.385 (2015); Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

2.  His lumbar DJD is a result of injuries sustained during combat.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015); Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

3.  His lumbar DJD causes left leg radiculopathy.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria for a 60 percent rating for CAD are met as of January 2014.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.400(o), 4.3, 4.7, 4.104, DC 7017 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, treatment records have been associated with the claims file.  He has also been provided with VA examinations, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has asserted that his heart disability has increased in severity since the previous examination, therefore he must be given an updated examination.  Based on the evidence currently of record, however, the Board is granting a higher, staged rating, as discussed in more detail below.  He is not prejudiced by this immediate award, as the claim is being remanded for further development and readjudication, and eventual return to the Board.

Service Connection

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2015).

Hearing loss

The Veteran asserts his right ear hearing loss is due to service, and that he has had symptoms since then.  He was exposed to acoustic trauma in Vietnam as a gunner's mate, and during an explosion that occurred in 1968.  His left ear hearing loss is already service connected; his right ear was not service connected at the same time because his hearing loss was not yet disabling for VA purposes.  38 C.F.R. § 3.385.  To establish hearing loss for VA purposes, the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 must be 40 decibels or more; or, the auditory threshold is any three of the frequencies 500, 1000, 2000, 3000, 4000 must be 26 decibels or more.  Id. 

Acoustic trauma in service is established.  He is now currently diagnosed with right ear hearing loss.  The remaining inquiry is whether his current diagnosis is related to the acoustic trauma in service.  

The Veteran was examined in June 2004.  The examiner opined that hearing loss was at least as likely as not related to service, given that he was not formally evaluated at the time of separation, and given his description of the explosion injury that caused his hearing loss.  His right ear hearing loss was not disabling for VA purposes at that time, and no opinion was rendered regarding the right ear.  

The November 2013 VA examiner's opinion is inadequate.  She opined that since his hearing was normal in 2004, that hearing loss was not due to service.  She did not discuss whether right ear was caused or aggravated by the left ear, and she did not discuss the relevance of the 2004 opinion.

The Board observes that the Veteran is claiming that his right ear hearing loss is related to an injury sustained in combat.  In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304 (d) (2014).  A combat veteran may invoke the section 1154(b) presumption to show both that an event that allegedly caused disability occurred in service and that the claimed disability itself was incurred in service. Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

His contentions are consistent with the circumstances, conditions, and hardships of service.  38 U.S.C.A. § 1154(b).  Indeed, the 2004 VA examiner found that the evidence of his injury was sufficient to establish a likely relationship to service for the left ear.  The Board observes that the Veteran's right ear hearing loss in 2004 was approaching the criteria of Section 3.385.  He had an auditory threshold of 30 decibels in two of the frequencies, but was short of the third threshold of 26 decibels or higher.  38 C.F.R. § 3.385.  Given the Veteran's combat experience, the 2004 VA examination opinion, and the fact that he did have some right ear hearing loss in 2004, the Board finds that the evidence is at least in equipoise, and that service connection for right ear hearing loss is granted.

Lumbar spine disability

Similar to his hearing loss, the Veteran asserts that his lumbar spine degenerative joint disease (DJD) is related to the December 1968 explosion, when the vessel he was in was ambushed and hit by a B40 rocket.  He asserts he was thrown during this incident, which is established, but not diagnosed for any orthopedic issues at that time because he had shrapnel and other more pressing injuries.  He asserts he has had back pain since service.

The October 2013 VA examiner opined that the his DJD was not related to service.  He indicated that the Veteran had an instance of lumbar strain in service but did not have any ongoing troubles with his back while in service.  He noted there were no records of back pain after service until many years after separation.  He did not discuss the Veteran's December 1968 injury.

As indicated above, the Veteran has reported that his back pain is, in part, due to the December 1968 incident.  He also asserts that he fell before that, which is documented in his STRs, when he was diagnosed with lumbar strain.  He said that the December 1968 incident caused him to be thrown, and caused him to have back trouble again.  The Veteran served in combat and his contentions are consistent with the circumstances, conditions and hardships of that service, as well as the specific incident under consideration.  38 U.S.C.A. § 1154 (b).  As such, VA must presume the occurrence of the in-service injuries.  

In addition, the medical evidence shows that the Veteran has been diagnosed with lumbar DJD. He reports the onset of the condition (manifested by pain) during combat service in Vietnam.  The Board finds that he is both competent to report this pain during and since his service and that his account of having pain since that time is credible.  There are no records that affirmatively contradict the Veteran's statements, nor do any of the records suggest a different etiology for his lumbar DJD.  Thus, the Board finds that there is insufficient evidence of record to rebut the presumption under Section 1154(b) that his lumbar disability became manifest during his combat service.  See Reeves, supra.  In light of his in-service experiences, the credible history of pain in and since service, and the current diagnosis, the Board finds that service connection is warranted.

Lumbar radiculopathy

Service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2012).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is generally required to associate the claimed condition with a service-connected disability, unless the association is of the type that a layperson is competent to describe.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin, 11 Vet. App. at 512. 

In this decision, the Veteran is granted service connection for lumbar DJD.  At the April 2013 VA examination, he was found to have mild radiculopathy of the left leg as a result of his lumbar spine.  In the supplemental October 2013 medical opinion, it was noted that since his back was not found to be related to service, then a nerve conduction study would not be scheduled.  Accordingly, service connection for left leg radiculopathy is granted.  Because the examination was not complete, his right leg is remanded for an updated examination, including a nerve conduction study.

Increased rating for CAD

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's CAD is rated as 30 percent disabling under DC 7017, which pertains to coronary bypass surgery.  38 C.F.R. § 4.104 (2015).  This code provides for a 100 percent rating for three months following hospital admission for surgery.  For the period thereafter, a 10 percent rating is assigned when a workload of greater than 7 metabolic equivalents (METs), but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required.  A 30 percent rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned when there is more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where LVEF is less than 30 percent.  Id., DC 7017.

After review of the evidence, the Board finds that all doubt should be resolved in his favor, and a 60 percent rating is warranted starting from January 2014.  He submitted private Disability Benefits Questionnaires, completed by his physicians, in January 2014 and February 2015, which show a workload of 3 to 5 METs causes dyspnea, angina, and fatigue.  Although other treatment records from this time period show symptoms corresponding with the 30 percent rating criteria, all doubt is resolved in his favor.  It is therefore factually ascertainable that his symptoms were increased as of January 2014, the effective date of the grant of an increase.  38 C.F.R. § 3.400(o).

Further discussion of this issue is unnecessary because the issue is being remanded for development and readjudication.







ORDER

Service connection is granted for right ear hearing loss, lumbar spine degenerative joint disease, and left leg radiculopathy.

A 60 percent rating is granted for CAD starting from January 2014.


REMAND

In regard to the Veteran's right lower extremity, he must be given an updated VA examination for an opinion on whether he has a current diagnosis, and whether it is related to service.

In regard to CAD and his shrapnel wound, updated VA examinations must be conducted. 

The claim for TDIU must be developed.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his lower extremity radiculopathy, his left leg shrapnel injuries, and his CAD, and make arrangements to obtain all records not already associated with the claims file.  Ensure updated VA treatment records are associated with the files.  Ask him which doctor wrote the letter regarding the relationship between his shrapnel wounds and his radiculopathy (he reported during his hearing that it was in or around 2010), and make arrangements to obtain those records.

2.  Contemporaneously with the above, ask the Veteran to complete an Application for Increased Compensation Based on Unemployability (VA Form 21-8940).

3.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether he has right lower extremity radiculopathy, or any other diagnosis of the right lower extremity (including restless leg syndrome), and if so, whether it is as likely as not (50 percent or greater probability) related to service.  The examiner is asked to review the claims file prior to the examination.

The Veteran is service-connected for lumbar DJD as of this decision.  The examiner is asked to conduct a neurologic examination for an opinion on whether any right leg diagnosis is related to his lumbar spine.  

He is also service connected for a shrapnel injury.  The examiner is asked to conduct a complete examination for a determination of whether there is any shrapnel that is affecting his right leg.

If another physician specialty would be more appropriate to examine the Veteran or to answer the Board's questions, so advise the scheduling authority.

All opinions are to be supported with explanatory rationale.

4.  Schedule the Veteran for an examination for a report on the current severity of his CAD.  The examiner is asked to review the history of his symptoms prior to the examination.

The examiner is asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran would have had symptoms with a workload of 3 to 5 Mets prior to January 2014.

The examiner is asked to provide an opinion on the workload level that currently causes the Veteran to have symptoms.  Does the Veteran have left ventricular dysfunction?  If so, what is the ejection fraction?

The examiner is asked whether the Veteran has had congestive heart failure, and if so, how many times? 

All opinions should be accompanied by explanatory rationale.  

5.  Schedule the Veteran for an appropriate examination for a report on the current severity of the residuals of shrapnel wounds, which affect Muscle Group XII of the left leg.

The examiner is asked to conduct a complete examination, including all necessary diagnostic tests.  The examiner is asked if the muscle injury is moderately severe or severe?  Please explain how this determination is made.  The examiner is asked to elicit from the Veteran a detailed history of his symptoms.  He has asserted pain, swelling, and difficulty walking.  He has also asserted having "restless legs" at night.  The examiner is asked to provide a list of all symptoms of his muscle injury.

All opinions are to be supported with explanatory rationale.

6.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


